UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
PERRY CARBONE, et al.,

                                                                     ORDER OF DISCONTINUANCE
                          Plaintiffs,                                18 Civ. 7808 (GWG)

        -v.-
                                                                                                               ________
                                                                       ........ "·":...__ ···--···~----··--·-··.          \
                                                                       .
                                                                       : .' .
                                                                            : '),      ··'DNV
                                                                                       :,..1 (  A
                                                                                                                          I
JOHNSON CONTROLS SECURITY                                              ! \          _(J?.,1f?N-1"
SOLUTIONS LLC, et al.,                                                 llEL
                                                                       . I
                                                                                          o,"ncALLYFILED
                                                                       iiC.
                                                                       i;


                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

       On April 11, 2019, an order was issued on the parties' consent agreeing to disposition of
this matter by the undersigned pursuant to 28 U.S.C. § 636(c). It has now been reported to the
Court that the parties have reached a settlement of this matter.

        Accordingly, it is hereby ORDERED that this action is dismissed without costs
(including attorney's fees) to either party and without prejudice to restoration of the action to the
calendar of the undersigned within 30 days of the date of this Order if in fact there has not been a
settlement of this matter. If either party wishes to reinstate this matter, the party must make a
letter application to the undersigned before the 30-day period expires.

         Any pending motions are moot. The Clerk is requested to close the case.

         SO ORDERED.

Dated: December 9, 2019
       New York, New York

                                                               ABRIEL W. GO
                                                              United States Magistrate Judge
